Juez Presidente Sr. Snyder,
en la cual concurren los Jueces Asociados Sres. Ortiz y Belaval
Opinión del
Estoy enteramente de acuerdo con la opinión del Juez Asociado Sr. Ortiz. Por los motivos expuestos en su opinión, estoy convencido de que el art. 116 del Código Civil fué enmendado implícitamente por la Ley núm. 229 de 1942 ((1) pág. 1297), según fué enmendada por la Ley núm. 243 de 1945 (pág. 815). Es cierto que en el caso de Chabrán v. Méndez, 74 D.P.R. 768, resolvimos que el art. 116 impedía un pleito de filiación instado por un menor bajo hechos sustancialmente similares a los aquí envueltos. Pero cometimos error en aquella parte del caso de Chabrán precisamente porque allí no consideramos el impacto de las leyes núms. 229 y 243 sobre el art. 116.
En contestación a la contención de que nos enfrascamos en legislación judicial en este caso, cito lo que dijimos en Pérez v. Tribunal, 69 D.P.R. 4, 19, escolio 5: “ ‘Legislación judicial’ es una frase de variado alcance. Frecuentemente es un instrumento semántico empleado por aquéllos a quienes no les gusta el resultado obtenido por una corte enfrascada en la tarea de determinar el significado de una ley. Aquéllos que están conformes con el resultado la llaman ‘interpretación judicial’.” Añadimos en Compañía Popular v. Unión de Empleados, 69 D.P.R. 179, 190, escolio 2: “Por consiguiente, el calificativo parece que depende del resultado que uno prefiera. No vemos provecho alguno en aceptar uno u otro. Nos limi-tamos a la difícil tarea de tratar de determinar cuál fué la intención de la Legislatura.”
 Es eminentemente deseable la estabilidad del derecho. En verdad, cuando este Tribunal decide que debe revocar un caso anterior, debe revocarlo solamente con ca-*473ráeter prospectivo si están envueltos en él derechos contrac-tuales o de propiedad. Véase mi opinión disidente en Arvelo v. Rodríguez, 69 D.P.R. 159, a la pág. 168. Pero nadie tiene un derecho adquirido en un error que este Tribunal haya co-metido en un caso anterior de filiación. Cf. Pérez v. Tribunal, supra, 19. En este campo — quizás más que en ningún otro — debemos estar alertas no sólo para corregir nuestros errores sino también para aplicar las doctrinas corregidas a los casos pendientes.
Los derechos de los hijos nacidos antes del 25 de julio de 1952, se rigen exclusivamente por nuestros estatutos. Aquí otra vez, como en el caso de decisiones judiciales erróneas, ningún padre putativo tiene un derecho adquirido en estatutos injustos o ambiguos, aun cuando tales estatutos estuvieran vigentes a la fecha de la concepción o del nacimiento del hijo. El caso de autos, el de Figueroa v. Díaz, 75 D.P.R. 163, Armaiz v. Santamaría, 75 D.P.R. 579, y otros casos recientes, demuestran la necesidad de una revisión minuciosa por nuestra Asamblea Legislativa de las leyes de filiación aplicables a los hijos nacidos antes del 25 de julio de 1952. Cf. XXIII Revista Jurídica de la Universidad de Puerto Rico 258. Respetuosamente sugiero que la Asamblea Legislativa dé a este sentí ti vo asunto su atención en su próxima sesión.